DETAILED ACTION
This action is responsive to the application filed on May 28, 2021.
Claims 1-20 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Foreign Priority
The foreign priority date considered for this application is August 07, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated January 06, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on May 28, 2021 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eberlein et al. (US Pub. No. 2020/0175336 – hereinafter Eberlein).
  	With respect to claim 1, Eberlein teaches a method comprising:   	receiving, by a data processing system, a request to create a workspace to implement at least a portion of a model deployed in a production environment (see paragraph [0016], he model is accompanied by metadata defining which data is read during the training. The portion of production data indicated as necessary for training is replicated from the production system to the training system. The new configuration data is deployed to the training system. The new model software and configuration can be deployed to the training system. In response to deployment, the training is started and a “trained model” is created. See paragraph [0018], the extended change request (for example, new software, new content, new model software and configuration) can be extended by a “trained model.” In some implementations, the extended change request can be deployed to the production system. The deployment to the production system can include transmitting: a new software, a new content, a new model software, a new configuration, and a new trained model. After deployment, the complete change of the process can be immediately active in production system. Furthermore, see paragraphs [0028], [0034], [0061], [0069], [0078], the change manager 202 can be configured to define a change workflow within the example change management schema 200, to call deployment and to manage packaging tools.).   	obtaining, by the data processing system, one or more data objects and associated metadata thereof relevant to the portion of the model (see paragraphs [0016], [0026], [0028], [0034], [0037], [0046] and figures 2-3 (and related text), the model re-training process can include sending a trigger to the change manager 202 to read the scenario definition (in the metadata) of the model 214 to be re-trained. The change manager 202 can call a data transfer. The data defined in the model metadata can be replicated in the database of the training system 208 (or the delta of the data since the last data transfer). The change manager 202 can generate a signal to initiate training of the model with the new data. The change request 212 can include a superset of objects, some can be missing or unchanged. At 304, a portion of the change request is transmitted. For example, the relevant portion of the change request can include a request to add a new model configuration, to modify (add or delete a portion of) the configuration data, or the model software. The change request can contain change types like new software version, new table definitions, the previously mentioned change types model configuration, and model software. In some implementations, a change request includes objects describing multiple, different single changes. The “change objects” can define a change in code, a change in table definition, or a change in table content. The change types are detected by the change request management, which are relevant for model training (like the change model configuration or model software) but not the changed table definition. In some implementations, change types include model configuration and model software. The change request containing the new change types can be detected, the respective objects of these change types are extracted and transmitted to the training system. From 304, method 300 proceeds to 306).   	obtaining, by the data processing system, an execution venue for the workspace (see figure 2 and paragraph [0034], production system 210, i.e. execution venue).  	generating, by the data processing system, a set of instructions for executing the one or more data objects and the associated metadata in the workspace (see paragraphs [0030]-[0034], the change manager 202 can deploy a relevant portion of the change request 212 to the training system 208. The relevant portion of the change request 212 can include a request to add a new model configuration, to modify (for example, add or delete a portion of) the configuration data, or the model software. If the test passes, the change request is extended by the trained model 214, which generates an extended change request 216. The extended change request 216 can be deployed by the change manager 202 to the production system 210. The extended change request 216 deploys in one step: the new configuration for the process, the new configuration data (or master data), the new custom code, or the newly trained model).   	creating, by the data processing system, the workspace within the execution venue, wherein the creating comprises instantiating the portion of the model, the one or more data objects, and the associated metadata in the workspace (see abstract, figure 2 (and related text) and paragraph [0033], the extended change request to deploy the at least one application change and the trained model to the production system. The extended change request 216 can be deployed by the change manager 202 to the production system 210. The extended change request 216 deploys in one step: the new configuration for the process, the new configuration data (or master data), the new custom code, or the newly trained model).  	processing the portion of the model in the workspace using the one or more data objects and the associated metadata in accordance with the set of instructions (see paragraph [0033], if the test passes, the change request is extended by the trained model 214, which generates an extended change request 216. The extended change request 216 can be deployed by the change manager 202 to the production system 210. The extended change request 216 deploys in one step: the new configuration for the process, the new configuration data (or master data), the new custom code, or the newly trained model) and   	updating, by the data processing system, the production environment based on the processing (see paragraphs [0033]-[0034], if the test passes, the change request is extended by the trained model 214, which generates an extended change request 216. The extended change request 216 can be deployed by the change manager 202 to the production system 210. The extended change request 216 deploys in one step: the new configuration for the process, the new configuration data (or master data), the new custom code, or the newly trained model).  	With respect to claim 2, Eberlein teaches further comprising:   	obtaining from one or more databases associated with the production environment, a plurality of data objects and a plurality of metadata, the one or more databases maintaining a mapping of models deployed in the production environment and associated data objects (see paragraph [0026], a production database schema and a training database schema are provided. In some examples, a database schema is a structure that is supported by a database management system (DBMS) and refers to the organization of data stored in the database. The database schema, for example, logically groups items (for example, tables, views, or stored procedures). In some examples, a user (for example, the user 110a, 110b, 112) can be assigned permissions to a respective database schema, such that the user can only access the objects they are authorized to access).  	filtering the plurality of data objects and the plurality of metadata to obtain the one or more data objects and the associated metadata relevant to the portion of the model (see paragraph [0031], the change manager 202 can retrieve relevant data from production system 210 and trigger its transmission to the training system 208. For example, the model configuration indicates which production data is processed by the training system 208 during training (for example, specifying a set of database views or tables). The indicated data is retrieved from production system 210 and transmitted to the training system 208. The transmission of the indicated data can be a “delta data transfer”. For example, if some of the data is already stored by the training system 208, or an older version of the data is available, only the remaining data (for example, new data or data with data formats different from pre-stored (or cached) data) is transmitted. The data load can include configuration data. The data transmitted by the production system 210 to the training system 208 is merged with the data deployed through the change request. If there is an overlap, the configuration data is deployed after the load from the production system 210) and   	performing iteratively, a set of lookup operations with respect to the one or more databases associated with the production environment to obtain at least one data object related to the one or more data objects (see paragraph [0034], model re-training can be triggered by different events: for example, a monitoring infrastructure can generate an alert that the model is degraded, a key user can trigger model re-training, a scheduler can be defined to periodically trigger model re-training or database volume changes can be monitored to trigger re-training. The model re-training process can include sending a trigger to the change manager 202 to read the scenario definition (in the metadata) of the model 214 to be re-trained. The change manager 202 can call a data transfer. The data defined in the model metadata can be replicated in the database of the training system 208 (or the delta of the data since the last data transfer). The change manager 202 can generate a signal to initiate training of the model with the new data. The training process can return a status information about achieved training accuracy. The change manager 202 can read the new version of the model 214 from training system 208 and can deploy the new version of the model 214 to the production system 210).  	With respect to claim 3, Eberlein teaches wherein the execution venue is an area within an application instance within the production environment or a remote application instance (see figure 2 and paragraphs [0003], [0013], [0018], trained model of an application executing in a production system 210).  	With respect to claim 4, Eberlein teaches receiving from a user, the request to execute the portion of the model in the workspace (see figure 1 and paragraphs [0035]-[0036], change request received from a computing device e.g. 102a).   	verifying whether the user is permitted to access the one or more data objects and the associated metadata thereof relevant to the portion of the model (see paragraph [0026], a user (for example, the user 110a, 110b, 112) can be assigned permissions to a respective database schema, such that the user can only access the objects they are authorized to access) and   	generating, in response to a successful verification, a provisioning executable that creates the workspace within the execution venue (see paragraphs [0022], [0035] and figure 1, an enterprise system can be provided as one or more computer-executable programs executed by one or more computing devices. Example enterprise systems can include an enterprise resource planning (ERP) system, a client-relationship management (CRM) system, a product lifecycle management (PLM) system, a supply chain management (SCM) system, and supplier relationship management (SRM) system).  	With respect to claim 5, Eberlein teaches wherein the workspace is further configured for ingesting data from data sources that are external to the data processing system (see figure 1 and paragraphs [0023]-[0024]) and   	creating at least one analytical pipeline based on the portion of the model, and wherein the portion of the model in the workspace is processed using the at least one analytical pipeline (see figure 2 (and related text), an analytical pipeline is created that generates a testing model, trained model and an extended change request model in order to validate and deploy such model in a production environment).  	With respect to claim 6, Eberlein teaches wherein the set of instructions is generated in a format that is transformable into an equivalent instruction set that can be executed in the execution venue hosting the workspace (see paragraph [0036], if the modified enterprise system includes enhancements to one or more tables, each table that is to be enhanced is renamed. For example, the name of a table that is to be enhanced is changed from “Table” to “Table New.” Respective views are created in a production database schema using the original table names. For example, a table view can be provided called “Table” in the production database schema. Respective structures of the one or more tables are modified and respective views can be extended in the training database schema).  	With respect to claims 8-13, the claims are directed to a computer device that corresponds to the method recited in claims 1-6, respectively (see the rejection of claims 1-6 above; wherein Eberlein also teaches such a device in figure 4).  	With respect to claims 15-19, the claims are directed to a non-transitory computer readable medium that corresponds to the method recited in claims 1-6, respectively (see the rejection of claims 1-6 above; wherein Eberlein also teaches such a medium in paragraph [0086]).

Allowable Subject Matter
Claims 7, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Carrasco et al. (US Pub. No. 2021/0019612) set forth an end-to-end cloud-based machine learning platform providing personalized game player experiences. Data lineage is generated for all transformed data for generating feature ETLs, and for training machine learning models. That data is used to understand the performance of off-line and online recommender systems for the personalization of the game player experiences. To that end, the platform pipeline provides the life cycle of the transformed data to a self-healing system that compare it to the life cycle of the user interactions. By comparing the two life cycles, the self-healing system can automatically provide a diagnostic, and it can also automatically provide an action if the performance of the model predictions has changed over time (see abstract). 	Labaj et al. (US Pat. No. 9,348,888) set forth a computerized device filters a set of first data objects each including primitive-valued fields and object-valued fields each specifying a respective second data object as an embedded object. A filter object specifies filter criteria as a set of filter expressions. Each first data object and its respective embedded second filter objects are processed according to the filter expressions. The processing includes iterated execution of a filter expression loop, a first iteration producing a first filter test result for each primitive-valued field of the first data object and initiating a second iteration for each object-valued field of the first data object, and the second iteration producing a second filter test result for each primitive-valued field of the respective embedded second filter object. A given first data object is included in a final set of filtered objects only if both the first and second filter test results are success test results (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192